210 F.2d 281
UNITED STATES of America,v.Chester Allen POWELL et al.
No. 4768.
United States Court of Appeals, Tenth Circuit.
Jan. 8, 1954.

Appeal from the United States District Court for the Eastern District of Oklahoma.
Frank D. McSherry, U.S. Atty., and Harry G. Fender, Asst. U.S. Atty., Muskogee, Okl., for appellant.
Lonnie W. Brown and Ellis M. Brown, McAlester, Okl., for appellees.
Before PHILLIPS, Chief Judge, and PICKETT, Circuit Judge.
PER CURIAM.


1
Appeal dismissed pursuant to stipulation of the parties.